

Exhibit 10.2


PHANTOM STOCK AND CASH AWARD AGREEMENT
HERCULES OFFSHORE
2004 LONG-TERM INCENTIVE PLAN
This Phantom Stock and Cash Award Agreement (“Agreement”) is made and entered
into by and between Hercules Offshore, Inc., a Delaware corporation (the
“Company”), and John T. Rynd (the “Participant”) as of February 19, 2014 (the
“Date of Grant”), pursuant to the Amended and Restated Hercules Offshore 2004
Long-Term Incentive Plan (the “Plan”), the terms of which are hereby
incorporated by reference. All capitalized terms in this Agreement shall have
the meanings ascribed to them in the Plan unless otherwise defined in this
Agreement or in the glossary to this Agreement.
W I T N E S S E T H
WHEREAS, the Company has adopted the Plan to strengthen the ability of the
Company to attract, motivate and retain Employees, Outside Directors and
Consultants who possess superior capabilities and to encourage such persons to
have a proprietary interest in the Company; and
WHEREAS, the Committee believes that the grants of Phantom Stock and Cash Awards
to the Participant as described herein are consistent with the stated purposes
for which the Plan was adopted.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:
1.Phantom Stock. Subject to the conditions and restrictions set forth below and
in the Plan, the Company hereby grants to the Participant as of the Date of
Grant, this Award of shares of Phantom Stock (the “Phantom Shares”). The number
of Target Phantom Shares under this Award shall be 159,555.
2.Vesting and Settlement of Phantom Shares.
(a)
Vesting. Subject to the provisions of Paragraph 4:

(i)
If the Combined Performance Rank Requirement is achieved, the number of Phantom
Shares that shall vest shall equal the number of Target Phantom Shares; and

(ii)
If the Combined Performance Rank Requirement is not achieved:

(A)
If (I) the Downtime Performance Percentage Rank is no lower than the Threshold
Downtime Performance Percentage Rank and (II) the Company SPP Rank is lower than
the Threshold SPP Rank, the number of Phantom Shares that shall vest shall equal
the Downtime Performance Phantom Shares;

US 2399720v.3

1



--------------------------------------------------------------------------------



(B)
If (I) the Company SPP Rank is no lower than the Threshold SPP Rank and (II) the
Downtime Performance Percentage Rank is lower than the Threshold Downtime
Performance Percentage Rank, the number of Phantom Shares that shall vest shall
equal the SPP Performance Phantom Shares; and

(C)
If (I) the Downtime Performance Percentage Rank is lower than the Threshold
Downtime Performance Percentage Rank and (II) the Company SPP Rank is lower than
the Threshold SPP Rank, none of the Phantom Shares shall vest.

(iii)
In no event shall a number of Phantom Shares vest that is greater than the
number of Target Phantom Shares set forth above.

Subject to Paragraph 4, Phantom Shares that vest shall be settled in accordance
with Paragraph 2(d).
(a)
Fractional Vested Phantom Shares. If the applicable calculation in Paragraph
2(a) results in a fractional vested Phantom Share, the number of vested Phantom
Shares shall be rounded down to the nearest whole vested Phantom Share.

(b)
Forfeiture of Phantom Shares That Do Not Vest. All Phantom Shares that do not
vest during the Performance Period in accordance with Paragraph 2(a) or
Paragraph 4 shall be forfeited on the last day of the Performance Period.

(c)
Settlement of Vested Phantom Shares. If any of the Phantom Shares vest, such
vested Phantom Shares shall be settled within ten (10) days of the Performance
Vesting Date by the Company delivering to the Participant a number of fully
vested shares of Common Stock equal to the number of vested Phantom Shares.

3.Cash Award.
(a)
Grant of Cash Award. Subject to the conditions and restrictions set forth below
and in the Plan, the Company hereby grants to the Participant as of the Date of
Grant, a Cash Award of $1,500,000.

(b)
Vesting. Subject to the provisions of Paragraph 4, the amount of the Cash Award
that shall vest on the Performance Vesting Date shall be determined as follows:

(i)
If the Combined Performance Rank Requirement is achieved, the cumulative amount
of the Cash Award that shall vest shall be equal to the Combined Performance
Vesting Amount.

(ii)
If the Combined Performance Rank Requirement is not achieved:

(A)
If the Downtime Performance Vesting Percentage is greater than or equal to
100.00%, the cumulative amount of the Cash Award that shall vest shall be equal
to the Downtime Performance Cash Amount;

US 2399720v.2

2



--------------------------------------------------------------------------------



(B)
If the SPP Performance Vesting Percentage is greater than or equal to 100.00%,
the cumulative amount of the Cash Award that shall vest shall be equal to the
SPP Performance Cash Amount; and

(C)
If (I) the Downtime Performance Vesting Percentage is less than 100.00% and (II)
the SPP Performance Vesting Percentage is less than 100.00%, none of the Cash
Award shall vest.

Subject to Paragraph 4, any portion of the Cash Award that vests shall be
settled in accordance with Paragraph 3(d).
(c)
Forfeiture. Any portion of any Cash Award that does not vest in accordance with
Paragraph 3(b) or Paragraph 4 during the Performance Period shall be forfeited
on the last day of the Performance Period.

(d)
Settlement. If any portion of a Cash Award vests, such portion of the Cash Award
shall be settled within ten (10) days of the Performance Vesting Date by the
Company delivering to the Participant an amount in cash equal to the amount of
the vested portion of the Cash Award.

4.Effects of Termination and Change of Control.
(a)
If the Participant incurs a Termination before the Performance Vesting Date,
then (i) the Downtime Performance Vesting Percentage, the SPP Performance
Vesting Percentage and the Combined Performance Phantom Share Vesting Percentage
shall be zero percent (0%), (ii) the Combined Performance Rank Requirement shall
be deemed not achieved, and (iii) all Phantom Shares and Cash Awards shall be
forfeited by the Participant to the Company.

(b)
The occurrence of a Change of Control shall have the following effects:

(i)
If a Change of Control occurs on or after the last day of the Performance Period
(determined without regard to Paragraph 4(b)(ii)) and before the Performance
Certification Date, the Performance Vesting Date shall be the date of the Change
of Control.

(ii)
If a Change of Control occurs before the last day of the Performance Period
(determined without regard to this Paragraph 4(b)(ii)):

(A)
The Performance Period shall be deemed to end on the date of such Change of
Control;

(B)
The Performance Vesting Date shall be the date of such Change of Control;

(C)
The Combined Performance Rank Requirement shall be deemed to be achieved; and

(D)
The Combined Performance Rank shall be deemed to be the Target Combined
Performance Rank.


3



--------------------------------------------------------------------------------



5.Limitation of Rights. Nothing in this Agreement or the Plan shall be construed
to:
(a)
Give the Participant any right to be awarded any further Phantom Shares, Cash
Awards or any other Award in the future, even if Phantom Shares, Cash Awards or
other Awards are granted on a regular or repeated basis, as grants of Phantom
Shares, Cash Awards and other Awards are completely voluntary and made solely in
the discretion of the Committee;

(b)
Give the Participant or any other person any interest in any fund or in any
specified asset or assets of the Company or any Subsidiary; or

(c)
Confer upon the Participant the right to continue in the employment or service
of the Company or any Subsidiary, or affect the right of the Company or any
Subsidiary to terminate the employment or service of the Participant at any time
or for any reason.

6.Voting Rights with Respect to the Phantom Shares. The Phantom Shares shall
have no voting rights.
7.Nonassignability. Other than as permitted under Paragraph 11, no right or
benefit under this Agreement, including but not limited to the Phantom Shares
and Cash Awards shall (i) be subject to transfer, anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, whether voluntary, involuntary,
by operation of law or otherwise, and any attempt to transfer, anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void, or
(ii) in any manner be liable for or subject to any debts, contracts, liabilities
or torts of the person entitled to such benefits. If the Participant shall
become bankrupt or attempt to transfer, anticipate, alienate, assign, sell,
pledge, encumber or charge any right or benefit hereunder, or if any creditor
shall attempt to subject the same to a writ of garnishment, attachment,
execution, sequestration, or any other form of process or involuntary lien or
seizure, then any and all rights and benefits under this Agreement shall cease
and terminate. Transfer of Common Stock or payment of cash in settlement of a
vested Phantom Share or portion of a Cash Award shall be made only to the
Participant during his or her lifetime, to his or her estate if the Participant
is deceased, or if the Participant is mentally incapacitated, to the
Participant’s guardian or legal representative. Any attempted assignment or
transfer in violation of this provision or Section 13 of the Plan shall be null
and void. In the case of the Participant’s death, the personal representative or
other person entitled to succeed to the rights of the Participant under the
Participant’s will or under the applicable laws of descent and distribution
shall succeed to such rights.
8.Prerequisites to Benefits. Neither the Participant, nor any person claiming
through the Participant, shall have any right or interest in the Phantom Shares
or the Cash Awards awarded hereunder, unless and until all the terms, conditions
and provisions of this Agreement and the Plan which affect the Participant or
such other person, including but not limited to the vesting requirements, shall
have been complied with as specified herein.
9.Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Participant, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Participant may not assign any rights or obligations
under this Agreement except to the extent and in the manner expressly permitted
herein.
10.Securities Act. The Company will not be required to deliver any shares of
Common Stock pursuant to this Agreement if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933, as amended (the
“Securities Act”) or any other applicable federal or state securities laws or
regulations. The Committee may require that the Participant, prior to the
issuance of any such shares of

4



--------------------------------------------------------------------------------



Common Stock, sign and deliver to the Company a written statement, which shall
be in a form and contain content acceptable to the Committee, in its sole
discretion (“Investment Letter”):
(a)
stating that the Participant is acquiring the shares of Common Stock for
investment and not with a view to the sale or distribution thereof;

(b)
stating that the Participant will not sell any shares of Common Stock that the
Participant may then own or thereafter acquire except either:

(i)
through a broker on a national securities exchange, or

(ii)
with the prior written approval of the Company; and

(c)
containing such other terms and conditions as counsel for the Company may
reasonably require to assure compliance with the Securities Act or other
applicable federal, state, foreign or other applicable securities laws and
regulations.

11.Tax Withholding.
(a)
Any vested shares of Common Stock and cash or other property payable or
deliverable to the Participant hereunder shall be subject to the payment of, or
shall be reduced by, any amount or amounts which the Company is required to
withhold under the then-applicable provisions of the Internal Revenue Code of
1986, as amended (the “Code”), or its successors, or any other federal, state,
local, foreign or other applicable tax withholding requirement. When the Company
is required to withhold any amount or amounts under the applicable provisions of
the Code, the Company shall withhold from the vested shares of Common Stock to
be issued to the Participant a number of shares of Common Stock, or from any
cash or other property payable or deliverable to hereunder, necessary to satisfy
the Company’s withholding obligations based on the minimum statutory withholding
rates for purposes of such federal, state, local, foreign or other applicable
tax withholding requirement. The number of shares of Common Stock to be withheld
shall be based upon the Fair Market Value of the shares of Common Stock on the
date of withholding.

(b)
Notwithstanding Paragraph 11(a), above, if the Participant elects, and the
Committee agrees, the Company’s withholding obligations may instead be satisfied
as follows:

(i)
the Participant may deliver to the Company a sufficient number of shares of
Common Stock then owned by the Participant to satisfy the Company’s withholding
obligations, based on the Fair Market Value of the shares of Common Stock as of
the date of withholding; or

(ii)
the Participant may deliver sufficient cash to the Company to satisfy its
withholding obligations.

(c)
Authorization of the Participant to the Company to withhold taxes pursuant to
one of the alternatives described in Paragraph 11(b), above, must be in a form
and content acceptable to the Committee. The payment or authorization to
withhold taxes by the Participant shall be completed prior to the delivery of
any shares of Common Stock or cash pursuant to this


5



--------------------------------------------------------------------------------



Agreement. An authorization to withhold taxes pursuant to this provision will be
irrevocable unless and until the tax liability of the Participant has been fully
paid.
12.Authority of Committee. Notwithstanding provisions of the Plan to the
contrary:
(a)
For purposes of this Agreement, all references to the “Committee” shall mean
only those members of the Compensation Committee of the Board who are Outside
Directors or a properly constituted and authorized sub-committee of the
Compensation Committee of the Board comprised solely of two (2) or more Outside
Directors.

(b)
All acts and determinations relating to this Agreement shall be performed by the
Committee and may not be delegated to the Chief Executive Officer of the
Company, any other officer of the Company or any other person or group of
persons other than in accordance with Paragraph 12(a).

(c)
Without limiting the foregoing and unless the Phantom Shares and Cash Award have
been forfeited earlier, the Committee shall certify in writing as promptly as
practicable after the close of the Performance Period, whether, and the extent
to which, the applicable requirements of Paragraphs 2(a) and 3(b) have been met
and the number of vested Phantom Shares, if any, and the amount of the vested
Cash Award, if any, resulting therefrom.

(d)
Except for adjustments to change the number of Phantom Shares and to reflect
such changes as permitted under the Plan in connection with a Common Stock
distribution or split, recapitalization, extraordinary distribution, merger,
consolidation, combination or exchange of shares of Common Stock or similar
change or upon the occurrence of any other event that the Committee, in its sole
discretion, deems appropriate, this Agreement may not be amended to change the
performance thresholds below which no Phantom Shares or amounts under the Cash
Award will vest, the performance levels at which specified numbers of Phantom
Shares or amounts under the Cash Award will vest or the number of Phantom Shares
or the amount under the Cash Award that will vest at each such level, the manner
in which vesting is determined or the manner in which performance is measured
for the purposes of determining vesting.

13.No Guarantee of Tax Consequences. The Participant shall be solely responsible
for and liable for any and all tax consequences (including but not limited to
any interest or penalties) as a result of participation in the Plan. Neither the
Board, nor the Company nor the Committee makes any commitment or guarantee that
any federal, state, local or foreign tax treatment will apply or be available to
any person participating or eligible to participate hereunder and assumes no
liability whatsoever for the tax consequences to the Participants.
14.Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any compensation paid to the Participant pursuant to this
Agreement that is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company or a Subsidiary pursuant to any such law, government regulation or stock
exchange listing requirement).
15.Governing Law. This Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Delaware.

6



--------------------------------------------------------------------------------



16.Definitions and Headings. All capitalized terms in this Agreement shall have
the meanings ascribed to them in the Plan unless otherwise defined in this
Agreement or in the glossary to this Agreement. The headings, titles and labels
assigned to paragraphs and other subdivisions of this Agreement are for the
convenience of the reader and shall not alter the meaning, scope or effect of
any provision of this Agreement.
17.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Phantom Shares and Cash Award granted hereby;
provided¸ however, that the terms of this Agreement shall not modify and shall
be subject to the terms and conditions of any employment and/or severance
agreement between the Company (or an Affiliate or other entity) and the
Participant in effect as of the date a determination is required to be made
under this Agreement. Without limiting the scope of the preceding sentence,
except as provided therein, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect. The Committee may, in its sole
discretion, amend this Agreement from time to time in any manner that is not
inconsistent with the Plan; provided, however, that except as otherwise provided
in the Plan or this Agreement, any such amendment that materially reduces the
rights of the Participant shall be effective only if it is in writing and signed
by both the Participant and an authorized officer of the Company.
[Remainder of Page Intentionally Blank;
Signature Page Follows]



7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
one of its officers thereunto duly authorized, and the Participant has hereunto
set his hand as of the day and year first above written. By executing this
Agreement, the Participant acknowledges receipt of a copy of the Plan and
understands and agrees to be bound by all the terms and conditions of the Plan
and this Agreement.
HERCULES OFFSHORE, INC.




By:    ________________________________________    
Name:    Beau M. Thompson
Title:    General Counsel and Secretary

Date:    ________________________________________        




PARTICIPANT


______________________________________________    
John M. Rynd
Date:    _______________________________________    

8



--------------------------------------------------------------------------------





GLOSSARY
Certain Definitions. The following terms shall have the meanings set forth
below:
(a)
“Combined Performance Rank” means the average of the Company SPP Rank and the
Downtime Performance Percentage Rank, where a Combined Performance Rank that is
not a whole number is rounded to the nearest whole number, with fractional
values of 0.5 and greater rounded to the next highest whole number and
fractional values below 0.5 rounded to the next lowest whole number.

(b)
“Combined Performance Rank Chart” means the following chart:

Combined Performance Rank
Combined Performance Vesting Amount
1st
$1,500,000
2nd
$1,400,000
3rd
$1,300,000
4th
$1,200,000
5th
$1,100,000
6th
$1,000,000
7th
$900,000
8th
$800,000
9th
$700,000
10th
$500,000
11th
$300,000
12th
$100,000



(c)
“Combined Performance Rank Requirement” means achievement of both (i) a Downtime
Performance Percentage Rank no lower than the Threshold Downtime Performance
Percentage Rank and (ii) a Company SPP Rank no lower than the Threshold SPP
Rank.

(d)
“Combined Performance Vesting Amount” means the dollar amount in the column
entitled “Combined Performance Vesting Amount” that corresponds to the Combined
Performance Rank on the Combined Performance Rank Chart.

(e)
“Company SPP Rank” means the Company SPP Rank on the Peer Group SPP Chart.


9



--------------------------------------------------------------------------------



(f)
“Downtime Performance Cash Amount” means the dollar amount in the column
entitled “Downtime Performance Cash Amount” that corresponds to the Downtime
Performance Percentage Rank on the Downtime Performance Percentage Chart.

(g)
“Downtime Performance Percentage” means the average of the annual downtimes of
the Company’s rigs and liftboats expressed as a percentage and determined in
accordance with the Company’s prescribed practices and policies as interpreted
and applied by the Committee, for all calendar years during the Performance
Period.

(h)
“Downtime Performance Percentage Chart” means the following chart:


10



--------------------------------------------------------------------------------



Downtime Performance Percentage
Downtime Performance Percentage Rank
Downtime Performance Vesting Percentage
Downtime Performance Phantom Shares
Downtime Performance Cash Amount
1.33% or less


1st
150.00%
159,555
$450,000
Greater than 1.33% but not greater than 1.3514%
2nd
142.00%
159,555
$400,000
Greater than 1.3514% but not greater than 1.3729%
3rd
136.00%
159,555
$350,000
Greater than 1.3729% but not greater than 1.3943%
4th
128.00%
159,555
$300,000
Greater than 1.3943% but not greater than 1.4157%
5th
121.00%
159,555
$250,000
Greater than 1.4157% but not greater than 1.4371%
6th
114.00%
159,555
$200,000
Greater than 1.4371% but not greater than 1.4586%
7th
107.00%
159,555
$150,000
Greater than 1.4586% but not greater than 1.48%
8th
100.00%
159,555
$100,000
Greater than 1.48% but not greater than 1.5175%
9th
88.00%
144,191
$0
Greater than 1.5175% but not greater than 1.5550%
10th
75.00%
122,890
$0
Greater than 1.5550% but not greater than 1.5925%
11th
63.00%
103,228
$0
Greater than 1.5925% but not greater than 1.63%
12th
50.00%
81,927
$0



(i)
“Downtime Performance Percentage Rank” means the ordinal ranking corresponding
to the Downtime Performance Percentage on the Downtime Performance Percentage
Chart.


11



--------------------------------------------------------------------------------



(j)
“Downtime Performance Phantom Shares” means the number of Phantom Shares in the
column entitled “Downtime Performance Phantom Shares” that corresponds to the
Downtime Performance Percentage Rank on the Downtime Performance Percentage
Chart.

(k)
“Downtime Performance Vesting Percentage” means:

(i)
If the Downtime Performance Percentage is greater than the Threshold Downtime
Performance Percentage Rank, zero percent (0%).

(ii)
If the Downtime Performance Percentage is less than or equal to the Threshold
Downtime Performance Percentage Rank, the percentage in the column entitled
“Downtime Performance Vesting Percentage” that corresponds to the Downtime
Performance Percentage Rank on the Downtime Performance Percentage Chart.

(l)
“Ending Share Price” means the average closing price of one share of common
stock of the relevant Peer Group member over the 90-day period ending on the
last day of the Performance Period.

(m)
“Peer Group” means the Company, Atwood Oceanics, Inc., Basic Energy Services,
Inc., Dresser-Rand Group, Inc., ENSCO Plc., Gulfmark Offshore, Inc., Helmerich &
Payne Inc., Hornbeck Offshore Services, Inc., Parker Drilling Company,
Patterson-UTI Energy, Inc., Rowan Companies Plc, Seacor Holdings Inc., TETRA
Technologies, Inc., Tidewater Inc., Unit Corporation and Vantage Corporation, to
the extent such entities or their successors are in existence and have publicly
traded common stock as of the last day of the Performance Period, as may be
adjusted by the Committee to account for extraordinary events, such as mergers,
acquisitions, divestitures or bankruptcies, affecting the Company or such other
entities.


12



--------------------------------------------------------------------------------



(n)
“Peer Group SPP Chart” means the following chart:

Company SPP Rank
SPP Performance Vesting Percentage
SPP Performance Phantom Shares
SPP Performance Cash Amount
1st
150.00%
159,555
$450,000
2nd
142.00%
159,555
$400,000
3rd
135.00%
159,555
$350,000
4th
128.00%
159,555
$300,000
5th
121.00%
159,555
$250,000
6th
114.00%
159,555
$200,000
7th
107.00%
159,555
$150,000
8th
100.00%
159,555
$100,000
9th
88.00%
144,191
$0
10th
75.00%
122,890
$0
11th
63.00%
103,228
$0
12th
50.00%
81,927
$0



If the number of members of the Peer Group decreases, the Company SPP Rank shall
be determined as follows: (i) the Company’s SPP shall be ranked among the SPPs
of the remaining members of the Peer Group on of the last day of the Performance
Period, with the highest SPP being ranked first, (ii) the rank of the Company’s
SPP among the remaining members of the Peer Group on the last day of the
Performance Period shall then be multiplied by a fraction, the numerator of
which is sixteen (16) and the denominator of which is the number of members of
the Peer Group on the last day of the Performance Period, (iii) the number
obtained in subclause (ii) shall be the Company SPP Rank on the Peer Group SPP
Chart and (iv) if such Company SPP Rank is not a whole number, then, if (A) the
Combined Performance Rank Requirement is not met, the Company SPP Rank will be
rounded to the nearest whole number, with fractional values of 0.5 and greater
rounded to the next highest whole number and fractional values below 0.5 rounded
to the next lowest whole number or (B) the Combined Performance Rank Requirement
is met, no rounding shall occur.
(o)
“Performance Certification Date” means the date(s) as of which the Committee
makes its written certifications of the Company SPP Rank, the Downtime
Performance Percentage Rank and the Combined Performance Rank, as applicable,
and its determination of whether and the extent to which the applicable
Performance Requirements have been met in accordance with Paragraph 12(c) of the
Agreement.

(p)
“Performance Period” means the period beginning on January 1, 2014 and ending on
December 31, 2016.


13



--------------------------------------------------------------------------------



(q)
“Performance Requirement” means, as applicable:

(i)
the condition that must necessarily be attained for vesting of Phantom Shares
pursuant to Paragraph 2(a)(i);

(ii)
the condition that must necessarily be attained for vesting of Phantom Shares
pursuant to Paragraph 2(a)(ii)(A);

(iii)
the condition that must necessarily be attained for vesting of Phantom Shares
pursuant to Paragraph 2(a)(ii)(B); and

(iv)
the condition that must necessarily be attained for vesting of the Cash Award
pursuant to Paragraph 3(b).

(r)
“Performance Vesting Date” means the later of the last day of the Performance
Period and the Performance Certification Date.

(s)
“SPP” or “Stock Price Performance” means the common stock price growth (or loss)
for each entity in the Peer Group over the Performance Period, as measured for
each entity by dividing (i) the difference between the entity’s Ending Share
Price and Starting Share Price, by (ii) the entity’s Starting Share Price.

(t)
“SPP Performance Cash Amount” means the dollar amount in the column entitled
“SPP Performance Cash Amount” that corresponds to the Company SPP Rank on the
Peer Group SPP Chart.

(u)
“SPP Performance Phantom Shares” means the number of Phantom Shares in the
column entitled “SPP Performance Phantom Shares” that corresponds to the SPP
Performance Percentage Rank on the SPP Performance Percentage Chart.

(v)
“SPP Performance Vesting Percentage” means:

(i)
If the Company SPP Rank is less than the Threshold SPP Rank, zero percent (0%).

(ii)
If the Company SPP Rank is equal to or greater than the Threshold SPP Rank, the
percentage in the column entitled “SPP Performance Vesting Percentage” that
corresponds to the Company SPP Rank on the Peer Group SPP Chart.

(w)
“Starting Share Price” means the average closing price of one share of common
stock of the relevant Peer Group member over the 90-day period ending on the
last day before the beginning of the Performance Period.

(x)
“Target Combined Performance Rank” means an ordinal ranking of eighth (8th) on
the Combined Performance Rank Chart.

(y)
“Target Phantom Shares” means the number of Phantom Shares granted pursuant to
the first sentence of Paragraph 1.


14



--------------------------------------------------------------------------------



(z)
“Termination” means the act, event or condition by or upon which a Participant
ceases to be an Employee, or, if the Participant was not an Employee as of the
Date of Grant, to perform services for the Company and/or its Subsidiaries.

(aa)
“Threshold Downtime Performance Percentage Rank” means an ordinal rank of
twelfth (12th) on the Downtime Performance Percentage Chart.

(bb)
“Threshold SPP Rank” means an ordinal rank of twelfth (12th) on the Peer Group
SPP Chart.






15

